Title: To Thomas Jefferson from James Madison, 11 May 1802
From: Madison, James
To: Jefferson, Thomas


            Dear SirWashington May 11. 1802
            I have nothing new since my last either from Europe or the W. Indies. The elections in N. York are not yet finally known. It is suggested that the efforts of the minority have prevailed beyond the apprehensions of the majority. Cabot accepts his mission on the terms proposed to him. I have just recd. letters from Erving shewing the turn which the affair took in London, to be such as was conjectured. The compatibility of his Agency with an Assessorship was denied by the Commissioners & made the ground of rejecting him. The Controversy ended in his relinquishing his pretensions, & of course he is prepared for the ground on which we have placed him. He is evidently soured with King & the Board, but professes a superiority to all personal considerations when in the way of his public duty. I inclose a solicitation for office according to the wish of the candidate. I inclose also a letter from S. Sayre which will deserve no other attention than as it brings to view the necessity of thinking of proper persons for the service he recommends himself for. I am at a loss for proper characters myself, & I do not find that any are particularly in the view of those more capable of pointing them out. My horses are not yet arrived.
            Yrs. always most respectfully & affectionately.
            James Madison
            
            
              Yrujo has just delivered me a long narrative of a riot in Philada. which ended in an insulting destruction of a Spanish flag in the harbour, for which he claims due reparation to the honor of his Master. He suggests that a reward be proclaimed for the apprehension of the offenders, which of itself will heal the wound, if the offenders cannot be traced. I shall consult Mr. Lincoln in the case. My first thought is that a letter be written to Govr. McKean, on the idea of its not being within federal cognizance.
            
          